Citation Nr: 0931227	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus.



ATTORNEY FOR THE BOARD

M. Coda, Law Clerk







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1988 to August 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Honolulu, Hawaii Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran also initiated appeals of denials of service 
connection for numbness in his right leg and foot pain down 
both legs, chronic right eye problem, right shoulder pain 
radiating down the arm, as well as denials to reopen claims 
for service connection of a lower back injury and migraine 
headaches.  A statement of the case in those matters was 
issued on November 2, 2007.  The Veteran did not timely file 
a VA Form 9, substantive appeal to perfect an appeal in those 
matters. The RO determined that his appeal in the matters 
lapsed, and did not certify them on appeal to the Board.  
Notably, the Veteran was advised of these determinations, and 
of what is needed to reopen the claims if he so desires, by 
RO letter in February 2008.  


FINDINGS OF FACT

1.  An unappealed November 1997 rating decision denied 
service connection for tinnitus essentially because there was 
no evidence of tinnitus in service, and no evidence 
suggesting the Veteran's tinnitus might be related to his 
service.

2.  Evidence received since the November 1997 rating decision 
does not tend to relate the Veteran's tinnitus to his 
service, does not relate to the unestablished fact necessary 
to substantiate the claim of service connection for tinnitus, 
and does not raise a reasonable possibility of substantiating 
such claim.

CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for tinnitus may not be reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the September 2006 
rating decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). A May 2006 letter advised him of his and VA's 
responsibilities in the development of evidence to 
substantiate his claim.  In addition, it instructed him that 
new and material evidence was required to reopen his claim; 
explained what new and material evidence meant; and outlined 
what evidence was needed to substantiate the claim.  The 
letter also specifically advised him that for evidence to be 
considered new and material, it would have to show that his 
current bilateral tinnitus was related to his service.  This 
notice complied substantially with the notice requirements 
for claims to reopen in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred during the 
process.  It is not alleged otherwise.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
May 2006 letter also informed the Veteran of disability 
rating and effective date criteria.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The Veteran was examined by VA in 
this matter in June 1997 in conjunction with a previous 
claim.  The RO did not arrange for a current VA examination 
because such was not warranted.  In a claim to reopen, the 
duty to assist by arranging for a VA examination is not 
triggered unless new and material evidence is received. See 
38 C.F.R. § 3.159(c)(4)(C)(iii).  VA's duty to assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

A November 1997 rating decision denied the Veteran's original 
claim of service connection for tinnitus essentially because 
there was no evidence of tinnitus in service (and the 
disability was not shown to be related to service).  The 
Veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105.  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted. 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003);  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of 
the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Evidence of record at the time of the November 1997 rating 
decision included the Veteran's claim that he had had 
tinnitus since 1988 and his STRs, which are silent for any 
complaints, findings, treatment, or diagnosis of tinnitus.  
The STRs show that on August 1987 service entrance report of 
medical history, a history of otitis externa was noted.  In 
his service separation report of medical history, an ear 
infection in July 1988 was noted.  On June 1997 VA 
examination, the Veteran complained of tinnitus which 
occurred both by itself and with severe headaches.  The 
Veteran did not have a history of perforated tympanic 
membranes, though he reported having ear infections in 
service. On physical examination, distorted tympanic 
membranes and decreased hearing were noted.  Tinnitus was 
diagnosed.  

Evidence received since the November 1997 rating decision 
includes the Veteran's March 2006 VA form 21-526, claim to 
reopen, in which he recounts an incident during basic 
training when a grenade simulator exploded near his face.  He 
alleges this incident caused ear, eye, and headache problems.  
Also received are December 2005 to May 2007 VA outpatient 
treatment records and private treatment records.  In December 
2005, the Veteran complained of severe headaches that are 
accompanied by a loud noise in the left ear that moves to the 
right ear with loud ringing, blurred vision, and vertigo.  
Tinnitus was assessed.  On May 2007 systems review, no 
decreased hearing, tinnitus, ear pain, discharge in ears, or 
vertigo was noted.  The private treatment records note that 
the Veteran's headaches, diagnosed as basilar migraines, 
include symptoms of "loud swooshing sounds" that travel 
from his left ear to the right.  They note (on eye 
evaluation) that the Veteran provided a history of a grenade 
exploding near his face.  They do not include an opinion 
regarding the etiology of the Veteran's tinnitus.

As the claim was previously denied because there was no 
evidence relating the Veteran's tinnitus to his service, for 
evidence received to be new and material, it must relate to 
this unestablished fact, i.e., it must tend to show that the 
Veteran's tinnitus is related to his service.

Evidence received since November 1997 is new to the extent it 
was not previously of record; however, it is not material as 
it does not tend to relate the Veteran's tinnitus to his 
service.  The various treatment records added to the record 
merely reaffirm the existence of the Veteran's tinnitus (a 
matter that was not in dispute).  The Veteran's statement 
recounting an incident involving the explosion of a grenade 
simulator is not competent evidence of a nexus between any 
such incident and the Veteran's current tinnitus.  [Notably, 
while the Board has no reason to doubt that some such 
incident occurred in service, the Veteran's STRs are silent 
for any complaints or treatment arising from such incident.]  

In summary, none of the additional evidence received since 
the November 1997 rating decision tends to show the Veteran's 
tinnitus is related to his service; thus, none of the 
evidence addresses the unestablished fact necessary to 
substantiate the claim of service connection for tinnitus.  
Accordingly, the additional evidence received since the final 
November 1997 rating decision does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
Hence, the claim of service connection for tinnitus may not 
be reopened.


ORDER

The appeal to reopen a claim of service connection for 
tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


